848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Carness AUTRY, Plaintiff-Appellant,v.Charlie T. McCULLEN, Jr.;  Brenda Bass;  Myldred S.McKinnie, Defendants-Appellees.
No. 88-6538.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 18, 1988.

Timothy Carness Autry, appellant pro se.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Timothy Autry, a North Carolina inmate, has brought this action pursuant to 42 U.S.C. Sec. 1983.  In his complaint, Autry appears to allege that the defendants have refused to provide him with state court records and transcripts related to his 1986 convictions for kidnapping and rape.  The district court dismissed the complaint as frivolous.  We affirm.


2
A state is not required to provide an indigent prisoner with free transcripts unless he demonstrates a particularized need.   Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 153 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  Despite repeated requests from the district court, Autry failed to specify why he needed the transcripts.  Accordingly, the alleged failure of the defendants to provide the transcripts does not form the basis of a claim under Sec. 1983.


3
An alternative ground for dismissal was Autry's failure to comply with the district court's orders to particularize his complaint.  Twice, the district court ordered Autry to particularize his complaint or else face dismissal of his action.  Both times, Autry responded with pleadings which were, if anything, more confusing and unenlightening than his original complaint.  Autry's failure to provide the court with an understandable statement of his claim after being given multiple opportunities to do so would justify dismissal of the action pursuant to Fed.R.Civ. P. 41(b).


4
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


5
AFFIRMED.